Citation Nr: 1550913	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  12-17 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for diabetes mellitus.

2. Entitlement to an initial evaluation in excess of 20 percent prior to July 24, 2013 for peripheral neuropathy, right upper extremity and in excess of 40 percent thereafter.

3. Entitlement to an initial evaluation in excess of 20 percent prior to July 24, 2013 for peripheral neuropathy, left upper extremity and in excess of 30 percent thereafter.

4. Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy, right lower extremity currently and in excess of 20 percent thereafter.

5. Entitlement to an initial evaluation in excess of 10 percent prior to July 24, 2013 for peripheral neuropathy, left lower extremity and in excess of 20 percent thereafter.

6. Entitlement to an initial evaluation in excess of 10 percent for chronic bursitis of the right hip (claimed as right hip condition).

7. Entitlement to an initial compensable evaluation for limitation of flexion, right hip.

8. Entitlement to an initial compensable evaluation for peripheral neuropathy, internal saphenous nerve right lower extremity.

9. Entitlement to an initial compensable evaluation for peripheral neuropathy, internal saphenous nerve left lower extremity.

10. Entitlement to a total rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, attorney


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active duty service June 1968 to July 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from August 2006, October 2008, April 2010 and February 2011 rating decisions.  By a July 2015 rating decision, the RO granted staged ratings for the Veteran's hip, and upper and lower extremity conditions.  

This appeal has a lengthy procedural history, including a Board decision in December 2011, followed by a remand from the Court of Appeals for Veterans Claims (Court or CAVC) in August 2013.  This matter was most recently remanded by the Board in May 2014 for issuance of a supplemental statement of the case (SSOC).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded for two reasons.  

Missing Records

The claims file currently includes VA treatment records during the entire appeal period up until March 16, 2012.  There is then a gap from March 16, 2012, until July 24, 2014.  Those records from March 2012 until July 2014 appear relevant, and should be obtained.  The VA medical records are otherwise current from July 24, 2014, until June 5, 2015.  However, upon remand, those records since June 2015 should also be obtained.  

Relatedly, the records recently added to the claims file include an April 2015 treatment note indicating that the Veteran had treatment at a private (non-VA) emergency room due to syncope and hypoglycemia.  The records from the private hospital were not obtained.  Because those records are potentially relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  




Extraschedular Referral

This matter was remanded from the Court in August 2013 because the Board's December 2011 decision did not discuss whether referral for extraschedular consideration was warranted for the Veteran's diabetes.  Since that time, the remaining issues, which were remanded in the December 2011 Board decision, have become ripe for further adjudication.  

In this regard, the Board now finds that the appeal should be referred for consideration of whether an extraschedular rating is warranted for any single disabilities or a combination of disabilities, up to and including a TDIU.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  This should include private treatment at an Emergency Room in April 2015, plus any other private treatment.  

The letter should request that he complete an Authorization and Consent to Release Information (Release) for all identified records.  The Veteran should be provided an appropriate amount of time to submit this evidence.

2.  Associate all obtained private records with the claims folder.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA.  

3.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  This must include records from March 16, 2012, through July 24, 2014, and from June 5, 2015, and ongoing.  Continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

4.  All attempts to fulfill the preliminary development specified in paragraphs 1-3 above must be documented in the claims file.  

If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.  

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

5.  After completing all actions set forth in paragraphs 1-4, plus any further action needed as a consequence of the development completed in paragraphs 1-4 above, readjudicate the remanded appeal with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  Unless the appeal is fully resolved in the Veteran's favor refer this matter to the Director, Compensation Service, for extraschedular consideration to determine (a) whether a higher individual disability rating may be assigned on an extraschedular basis for the Veteran's disabilities, or (b) whether a higher disability rating may be assigned on a collective basis due to the combined and aggregate effect of all his service-connected disabilities.  The director should likewise determine (c) whether the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disability prior to March 17, 2006.  

6.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




